Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-8 are pending.
Action on merits of claims 1-8 as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 01/31/2021 are acceptable. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.          Claim 7 recites: “A 3D memory device, comprising the 3D memory structure of claim 1”
The intended use of the 3D memory structure of claim 1 in a 3D memory device fails to further limit the device of claim 1. 
Claim 8 recites: “An electronic apparatus, comprising the 3D memory device of claim 7”
The intended use of the 3D memory device of claim 7 in an electronic apparatus fails to further limit the device of claim 7. 
	
			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanzawa (US2014/0061849, hereinafter as Tanza ‘849).
Regarding Claim 1, Tanza ‘849 teaches a 3D memory structure, comprising: 
a substrate (Fig. 5C, (501); [0048]) having a recess (cavity “504”; [0048]); 
a 3D memory component (520; [0053]) with a bottom disposed in the recess (504) of the substrate (501); and 
a peripheral circuit (530; [0054]) disposed on the substrate (501) outside the recess (504).  

Regarding Claim 2, Tanza ‘849 teaches a depth of the recess (504) is equal to a thickness of the 3D memory component (see Fig. 5C).  

Regarding Claim 3, Tanza ‘849 teaches an alternating conductor/dielectric stack, comprising a plurality of dielectric layers (503; [0053]) and a plurality of conductor layers (505; [0053]), and each dielectric layer and each conductor layer are stacked alternately (see Fig. 5C); and a plurality of NAND strings (507; [0053]) through the alternating conductor/dielectric stack (NAND string; see para. [0037]).  

Regarding Claim 7, Tanza ‘849 teaches a 3D memory device (see para. [0008]-[0009]).

Regarding Claim 8, Tanza ‘849 teaches an electronic apparatus (see para. [0011]).


    PNG
    media_image1.png
    270
    467
    media_image1.png
    Greyscale


Fig. 5C (Tanza ‘849)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanza  ‘849) as applied to claim 1 above, and further in view of Park (US 2012/0299082, hereinafter as Park ‘082).
Regarding Claim 4, Tanza ‘849 is shown to teach all the features of the claim with the exception of explicitly: “a first insulation layer disposed on the alternating conductor/dielectric stack, wherein the NAND strings extend through the first insulation layer”.  
However, Park ‘082 teaches a first insulation layer (Fig. 1C, (130); [0025]) disposed on the alternating conductor/dielectric stack, wherein the NAND strings (160; [0031]) extend through the first insulation layer (130) (see Fig. 1F).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tanza ‘849 by having a first insulation layer disposed on the alternating conductor/dielectric stack in order to protect an understructure from being attacked and/or prevent an occurrence of a not-open contact so as to improve process yield (see para. [0008]) as suggested by Park ‘082.

Regarding Claim 5, Park ‘082 teaches a second insulation layer and a metal connection layer, wherein the second insulation layer (Fig. 1C, (140); [0026]) is disposed on the peripheral circuit and the 3D memory component, the metal connection layer (metal lines, not shown; [0036]) is disposed on the second insulation layer (140), and the peripheral circuit is electrically connected to the 3D memory component through the metal connection layer (see para. [0036]).  

Regarding Claim 6, Park ‘082 teaches an interconnection layer (180A-C; [0035]) disposed between the second insulation layer (140) and the metal connection layer (metal lines; [0036]).  
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hsu (US 2017/0148812 A1)			
Yang et al. (US 2016/0027796 A1)
Tanzawa (US 2015/0155298 A1)
Seo et al. (US 2012/0286345 A1)	
Park et al. (US 2007/0047371 A1)	
	
13.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the6review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829